Title: To Thomas Jefferson from Robert Gamble, 24 January 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond Jany. 24. 1793

Your letter of the 17th. is at hand, by this nights post—and in reply; I inform you, our friend Colo. Bell has not put any money into my hands to be remitted, you, nor has he intimated to me any thing on that subject; Agreeably to your directions, I will forward your letter to me—enclosed to him, and will with pleasure take first oportunity to remit you any payment he may forward to me for that purpose. I am with much Esteem & regard Sir Your mo. ob Hume servt

Ro. Gamble

(Note—my name is Robert Gamble)

